Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in responsive to amendment filed on 4/13/22. Claims 1-4, 6-12, 14-15, 18-19 and 21-25 are pending.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Claims 1, 8 and 14 are amended. Claims 26-28 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 27, the claim recites “determining a type of cellular technology associated with the second device and adding the feature tag to the second indication based at least in response to the type of cellular technology” However, the specification is silent determining a type of cellular technology associated with the second device and adding the feature tag to the second indication based at least in response to the type of cellular technology. 
According to the Specification ([0021])
… the second server(s) 108 can determine one or more criteria associated with the second device 112 prior to determining whether to add the feature tag to the response 116 to determine whether the second device 112 may support TTY. For instance, the second server(s) 108 can determine a cellular technology associated with the second device 112. If the cellular technology is a technology that does not support TTY (e.g., Voice Over Long-term Evolution (VoLTE)), the second server(s) 108 can determine to add the feature tag to the response 116. However, if the cellular technology is a technology that may support TTY, the second server(s) 108 can refrain from adding the feature tag to the response 116. Additionally and/or alternatively, the second server(s) 108 can determine a device type associated with the second device 112, and can determine whether the second device 112 may support TTY based on the device type”

Therefore, the claim lacks written description. (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). However, the specification is silent of determining a type of cellular technology associated with the second device and adding the feature tag to the second indication based at least in response to the type of cellular technology.

As to claim 28, the claim recites “determining a device type associated with the second device and adding the feature tag to the second indication based at least in response to the device type”. However, the specification is silent determining a device type associated with the second device and adding the feature tag to the second indication based at least in response to the device type.
According to the Specification ([0021])
… the second server(s) 108 can determine one or more criteria associated with the second device 112 prior to determining whether to add the feature tag to the response 116 to determine whether the second device 112 may support TTY. For instance, the second server(s) 108 can determine a cellular technology associated with the second device 112. If the cellular technology is a technology that does not support TTY (e.g., Voice Over Long-term Evolution (VoLTE)), the second server(s) 108 can determine to add the feature tag to the response 116. However, if the cellular technology is a technology that may support TTY, the second server(s) 108 can refrain from adding the feature tag to the response 116. Additionally and/or alternatively, the second server(s) 108 can determine a device type associated with the second device 112, and can determine whether the second device 112 may support TTY based on the device type”

Therefore, the claim lacks written description. (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). However, the specification is silent of determining a type of cellular technology associated with the second device and adding the feature tag to the second indication based at least in response to the type of cellular technology.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 21, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattan et al. (20170201873) in view of Kreitzer et al. (20120034938) in further view of Froment et al. (9456043), in further view of ATIS Standard “Real Time Text Mobile Device Behavior” IDS filed on 6/8/20, hereinafter “ATIS RTT”.

Regarding claim 1, Pattan teaches a system comprising one or more first servers associated with a service provider, the one or more first servers including: one or more first processors; and one or more non-transitory first computer-readable media storing first instructions executable by the one or more first processors, wherein the first instructions program the one or more first processors to [Pattan ¶0015, ¶0092, and ¶0243-¶0247, and figures 4 & 13: a computing environment including networking devices, processors, and memory/storage for responding to a real-time text (RTT) call]: 
receive, from a first device that subscribes to first services available from the service provider, an offer to establish a real-time text (RTT) call with a second device that subscribes to second services available from an alternate service provider [Pattan ¶0093, ¶0213, ¶0233, and figure 16: device 102a (first device) sends network 104a (service provider) a request to establish RTT (offer or SIP invite) with device 102b (second device)]; 
wherein the RTT call includes a RTT media stream and an audio or a video media stream [Pattan ¶0044, ¶0058, ¶0121, and figure 5: the RTT call (SIP invite/offer) includes a m-line for text associated with RTT as defined in RFC 4103 (or 3GPP 26.114) and a m-line for audio data (voice call and an attribute with sendrecv for the audio m-line];
transmit the offer to the alternate service provider [Pattan ¶0198, ¶0215, and ¶0235: network 104a sends the RTT request/SIP invite to network 104b (alternative service provider) associated with device 102b]; and
receive, from the alternate service provider, a first indication that the second device declined the offer [Pattan ¶0067, ¶0097, ¶0219, ¶0241, and figure 19: network 104b sends a message/response to network 104a indicating rejection of the call].
Pattan ¶0086-¶0090 further teaches that the message may include a real time text tag and that the system determines if the destination device is a RTT destination and/or if it is RTT enabled, wherein a message may include a tag indicating support of RTT. 
However, Pattan does not explicitly teach receive a second indication that the second device does not support RTT, the second indication associated with the first indication by the alternate service provider, wherein the second indication comprises a feature tag that is added, by the alternate service provider, to a response declining the offer to establish the RTT call; determine not to transcode the RTT call based at least in part on the second indication; and establish the RTT call between the first device and the second device without a transcoded RTT media stream, wherein the established RTT call includes the audio or the video stream without the RTT media stream over a duration of the RTT call.

Kreitzer teaches receive a second indication that the second device does not support RTT [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT)], 
the second indication associated with the first indication by the alternate service provider [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the indications may be related in which an indication may be that the destination device is not a RTT destination and an indication may be that the destination device is not RTT enabled (i.e., both indication conveys that the destination device does not support RTT)],
wherein the second indication comprises a feature tag that is added, by the alternate service provider, to a response declining the offer to establish the RTT call [Kreitzer ¶0055 and figure 2: the communication device 120 sends the message to network 140 which is a cellular network (first service provider) in which sends it to an emergency response center 110 including a response system server (alternative service provider); If no available response console is RTT enabled, the response system server assigns an available, non-RTT enabled response console to support the text session, and transmits capabilities information to the communication device indicating the potential RTT destination is not RTT enabled]; and 
determine not to transcode the RTT call based at least in part on the second indication [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the communication remains in normal operational mode using standard text protocols based on the determination that the destination device is a not a RTT destination and/or is not RTT enabled].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan with the teachings of Kreitzer in order to incorporate receive a second indication that the second device does not support RTT, the second indication associated with the first indication by the alternate service provider; and determine not to transcode the RTT call based at least in part on the second indication. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that facilitates improved communications between individuals desiring to communicate using RTT as explained in ¶0005 of Kreitzer.
NOTE: The combination of Pattan-Kreitzer provides the technique of receiving indications that a device has rejected a communication (RTT request/SIP invite) because the device does not support RTT thereby the communication remains in normal operational mode using standard text protocols in which transcoding/converting of RTT is not necessary.
However, Pattan-Kreitzer does not explicitly teach wherein the second indication comprises a feature tag that is added, by the alternate service provider, to a response declining the offer to establish the RTT call; and establish the RTT call between the first device and the second device without a transcoded RTT media stream, wherein the established RTT call includes the audio or the video stream without the RTT media stream over a duration of the RTT call.
Froment teaches establish the RTT call between the first device and the second device without a transcoded RTT media stream [Froment column 2 lines 43-57, column 5 lines 44-67, and column 9 lines 7-22: a RTT communication (call) is established between devices without identifying information of the users (text data), i.e., the communication may be established without any transcoding], 
wherein the established RTT call includes the audio or the video stream without the RTT media stream over a duration of the RTT call [Froment column 2 lines 43-57, column 5 lines 44-67, and column 9 lines 7-22: the RTT communication (call) may take place without revealing the account name of the respective user accounts (text data associated with the video chat), i.e., the communication may be established without any transcoding, thus the communication is established without any transcoded text].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer with the teachings of Froment in order to incorporate establish the RTT call between the first device and the second device without a transcoded RTT media stream, wherein the established RTT call includes the audio or the video stream without the RTT media stream over a duration of the RTT call.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for RTT communication without identifying user information, thereby illustrating privacy and security as explained in column 5 lines 44-67 of Froment.
NOTE: Pattan discloses a feature tag and it would be obvious for Pattan to disclose adding a feature tag to a message by the alternate service provider since in Pattan, the network 104b (alternate service provider) is capable of sending a response indicating rejection of the call.
However, Pattan- Kreitzer- Froment does not explicitly teach a feature tag indicating that the second device is operating in a disabled RTT state.
In an analogous art, ATIS RTT discloses a feature tag indicating that the second device is operating in a disabled RTT state (user device have option to not transmit immediately that is described in section 9.6-9.7, should be disable in RTT capable mobile devices for emergency calls) (ATIS RTT, section 8, 9.6-9.7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement ATIS RTT’s teachings into Pattan- Kreitzer- Froment’s teaching of a feature tag indicating that the second device is operating in a disabled RTT state. This combination allows facilitate communication between mobile devise across CMSPs.

Regarding claim 2, Pattan-Kreitzer-Froment-Atis RTT teaches the system as claim 1 recites. 
Pattan additionally teaches further comprising one or more second servers associated with the alternate service provider, the one or more second servers including: one or more second processors; and one or more second computer-readable media storing second instructions executable by the one or more second processors, wherein the second instructions program the one or more second processors to [Pattan ¶0015, ¶0092, and ¶0243-¶0247, and figures 4 & 13: a computing environment including networking devices, processors, and memory/storage for responding to a real-time text (RTT) call]:
receive, from the service provider, the offer [Pattan ¶0198, ¶0215, and ¶0235: network 104a sends the RTT request/SIP invite to network 104b (alternative service provider) associated with device 102b];
transmit the offer to the second device [Pattan ¶0198, ¶0215, and ¶0235: network 104b sends the RTT request/SIP invite to device 102b]; 
receive, from the second device, the first indication that the second device does not accept the offer [Pattan ¶0067, ¶0097, ¶0217, ¶0241, and figure 19: device 102b sends a message/response to network 104b indicating rejection of the call]; and
transmit the first indication to the service provider [Pattan ¶0067, ¶0097, ¶0219, ¶0241, and figure 19: network 104b sends a message/response to network 102a indicating rejection of the call]. 
However, Pattan does not explicitly teach teaches determine, based at least in part on the first indication, that the second device does not support RTT; associate the second indication with the first indication; and transmit the second indication to the service provider.
Kreitzer teaches determine, based at least in part on the first indication, that the second device does not support RTT [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT)]; 
associate the second indication with the first indication [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the indications may be related in which an indication may be that the destination device is not a RTT destination and an indication may be that the destination device is not RTT enabled (i.e., both indication conveys that the destination device does not support RTT)]; and 
transmit the second indication to the service provider [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the communication remains in normal operational mode using standard text protocols based on the determination that the destination device is a not a RTT destination and/or is not RTT enabled]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan with the teachings of Kreitzer in order to incorporate determine, based at least in part on the first indication, that the second device does not support RTT; associate the second indication with the first indication; and transmit the second indication to the service provider. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that facilitates improved communications between individuals desiring to communicate using RTT as explained in ¶0005 of Kreitzer.
Kreitzer ¶0027, ¶0029, and figure 1 further discloses a server 114 is associated with the response center 110 and includes console(s), cpu(s), and memory with respect to a server associated with the alternate service provider.
NOTE: The combination of Pattan-Kreitzer provides the technique of receiving indications that a device has rejected a communication (RTT request/SIP invite) because the device does not support RTT thereby the communication remains in normal operational mode using standard text protocols in which transcoding/converting of RTT is not necessary.

Regarding claim 3, Pattan-Kreitzer-Froment-Atis RTT teaches the system as claim 2 recites. 
Kreitzer further teaches wherein the one or more second servers further include an interworking function to determine that the second device does not support RTT [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT)]. The same rationale applies as in claim 1.

Regarding claim 4, Pattan-Kreitzer-Froment-Atis RTT teaches the system as claim 3 recites. Kreitzer further teaches wherein the interworking function determines that the second device does not support RTT based at least in part on: analyzing the first indication to determine whether the first indication is associated with a third indication indicating that RTT functionality associated with the second device is disabled [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not RTT enabled (i.e., RTT functionality associated with the second device is disabled)]; and 
determining that the first indication does not include the third indication [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT), thus indications are not the same]. The same rationale applies as in claim 1.

Regarding claim 7, Pattan-Kreitzer-Froment-Atis RTT teaches the system as claim 1 recites. 
Kreitzer further teaches wherein the service provider or the alternate service provider is a non-internet protocol multimedia subsystem (IMS)-enabled emergency services service provider [Kreitzer ¶0031: the alternate service provider may not be an emergency resource center].

Claim 8 list all the same elements of claim 1 but in a computer-implemented method performed by one or more servers of a service provider, the computer-implemented method (Pattan ¶0015, ¶0092, and ¶0243-¶0247, and figures 4 & 13), rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.  

Regarding claim 9, Pattan-Kreitzer-Froment-Atis RTT teaches the computer-implemented method as claim 8 recites. 
Pattan teaches wherein the indication indicates that the second device declined the offer [Pattan ¶0067, ¶0097, ¶0219, ¶0241, and figure 19: network 104b sends a message/response to network 104a indicating rejection of the call] and
and includes a feature tag indicating that the state of the RTT functionality [Pattan ¶0089-¶0090: the message may include a real time text tag], 
the feature tag added by the alternate service provider [Pattan ¶0086-¶0090: the system determines if the destination device is a RTT destination and/or if it is RTT enabled, wherein a message may include a tag indicating support of RTT]. 
Kreitzer further teaches wherein the indication indicates a feature tag indicating that the state of the RTT functionality is associated with an unsupported state [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT), furthermore Kreitzer ¶0022 discloses that device state information (indicating whether the communication device 120 is in a regular operational mode or an RTT transmission mode) is determined, analyzed, and/or received]. The same rationale applies as in claim 8.

Regarding claim 10, Pattan-Kreitzer-Froment-Atis RTT teaches the computer-implemented method as claim 9 recites. 
Pattan additionally teaches further comprising determining not to transcode the RTT call based at least in part on the state of the RTT functionality [Pattan ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the communication remains in normal operational mode using standard text protocols based on the determination that the destination device is a not a RTT destination and/or is not RTT enabled].

Regarding claim 11, Pattan-Kreitzer-Froment-Atis RTT teaches the computer-implemented method as claim 8 recites. 
Pattan further teaches wherein the indication indicates that the second device declined the offer receive, from the alternate service provider, a first indication that the second device declined the offer [Pattan ¶0067, ¶0097, ¶0219, ¶0241, and figure 19: network 104b sends a message/response to network 104a indicating rejection of the call] and 
either (i) RTT functionality associated with the second device is not in a disabled state or (ii) the second device supports teletypewriter (TTY) services [Pattan ¶0086-¶0090: the message may include a real time text tag indicating support of RTT]. 

Regarding claim 12, Pattan-Kreitzer-Froment-Atis RTT teaches the computer-implemented method as claim 11 recites. 
Kreitzer additionally teaches further comprising determining to transcode the RTT call based at least in part on the indication [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the communication remains in normal operational mode using standard text protocols based on the determination that the destination device is a not a RTT destination and/or is not RTT enabled, wherein RTT may be established when one or more of the devices is determined to support RTT].

Regarding claim 21, Pattan-Kreitzer-Froment-Atis RTT teaches the system as claim 1 recites. 
Froment further teaches wherein the RTT call including the audio or the video media stream comprises the RTT call including the video media stream and establishing the RTT call between the first device and the second device comprises establishing the video media stream without the RTT media stream [Froment column 2 lines 43-57, column 5 lines 44-67, and column 9 lines 7-22: a RTT communication (call) is established between devices without identifying information of the users (text data), thus the RTT communication (call) may take place without revealing the account name of the respective user accounts (text data associated with the video chat), i.e., the communication may be established without any transcoding, thus the video chat is established without any transcoded text]. The same rationale applies as in claim 1.

Regarding claim 25, Pattan-Kreitzer-Froment teaches the computer-implemented method as claim 8, ATIS RTT determining that the second device is associated with a disabled RTT state in response to the indication comprising a feature tag (user device have option to not transmit immediately that is described in section 9.6-9.7, should be disable in RTT capable mobile devices for emergency calls) (ATIS RTT, section 8, 9.6-9.7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement ATIS RTT’s teachings into Pattan- Kreitzer- Froment’s teaching of a feature tag indicating that the second device is operating in a disabled RTT state. This combination allows managing shareable content articles in a social network. The same rationale applies as in claim 8.


Regarding claim 26, Pattan-Kreitzer-Froment-Atis RTT teaches the system as claim 1 recites, further comprising modifying the second indication to include the feature tag, the second indication and the feature tag comprising a modified response (Initially the target communication device 102b sends (302) Session Initiation Protocol (SIP) OPTIONS message to the terminating internet protocol multimedia subsystem (IMS) core network 104b. In an embodiment, the SIP OPTIONS message includes real time text tag. The terminating IMS core network 102b sends (304) the SIP OPTIONS message to the originating IMS core network 104a. Further, the originating IMS core network 104a sends (306) the SIP OPTIONS message to the initiator communication device 102a; If the initiator communication device 102a supports the RTT, then the initiator communication device 102a sends (308 i.e. second indication to include the RTT tag i.e. accepting from the initial request SIP options 302)) 200 OK message to the originating IMS core network 104a. In an embodiment, the 200 OK message includes the real time text tag. The originating IMS core network 104a sends (310) sends the 200 OK message to the terminating IMS core network 104b. Further, the terminating IMS core network 104b sends (312) the 200 OK message to the target communication device 102b. The target communication device 102b discovers the support of RTT after when the 200 OK message is received from the terminating IMS core network 104b.) (Pattan, ¶ [0105-0109]).

Regarding claim 27, Pattan-Kreitzer-Froment-Atis RTT teaches the system as claim 1 recites, further comprising determining a type of cellular technology associated with the second device and adding the feature tag to the second indication based at least in response to the type of cellular technology (i.e. establishing the voice call between Bob and Alice i.e. cellular network FIG. 5, the user of the initiator communication device 102a is Bob and the user of the target communication device 102b is Alice (i.e. device type support the RTT i.e. RTT tag within the SIP message). As shown in the FIG. 5, Bob initiates the voice call to Alice. Alice is presented with options to answer the call traditionally or with RTT. Alice accepts the voice call received from Bob with the RTT. When Alice accepts, the voice call with the RTT, the keypad invoking module 208b invokes the keypad in the target communication device 102b. A chat window is displayed to Alice for responding to the voice call with the RTT, FIG. 6 is a sequence diagram in which the user of the target communication device sends the RTT to the initiator communication device for an incoming CS call or PS call according to the embodiments as disclosed herein. In case of the call, initially, the initiator communication device 102a sends (602) a call setup message to the target communication device 102b. The target communication device 102b rings after receiving the call setup message from the terminating IMS core network 104b. The target communication device determines (604) that the initiator communication device 102a supports RTT by sending the signaling messages as described in FIG. 3. Further, the initiator communication device 102a and the target communication device 102b establish (606) the call. The target communication device 102b accepts (608) the call with the RTT.) (Pattan, ¶ [0105-0109]).

Regarding claim 28, Pattan-Kreitzer-Froment-Atis RTT teach the system as claim 1 recites, further comprising determining a device type associated with the second device and adding the feature tag to the second indication based at least in response to the device type (FIG. 5, the user of the initiator communication device 102a is Bob (device type) and the user of the target communication device 102b is Alice (i.e. device type support the RTT i.e. RTT tag within the SIP message). As shown in the FIG. 5, Bob initiates the voice call to Alice. Alice is presented with options to answer the call traditionally or with RTT. Alice accepts the voice call received from Bob with the RTT. When Alice accepts, the voice call with the RTT, the keypad invoking module 208b invokes the keypad in the target communication device 102b. A chat window is displayed to Alice for responding to the voice call with the RTT, FIG. 6 is a sequence diagram in which the user of the target communication device sends the RTT to the initiator communication device for an incoming CS call or PS call according to the embodiments as disclosed herein. In case of the call, initially, the initiator communication device 102a sends (602) a call setup message to the target communication device 102b. The target communication device 102b rings after receiving the call setup message from the terminating IMS core network 104b. The target communication device determines (604) that the initiator communication device 102a supports RTT by sending the signaling messages as described in FIG. 3. Further, the initiator communication device 102a and the target communication device 102b establish (606) the call. The target communication device 102b accepts (608) the call with the RTT.) (Pattan, ¶ [0105-0109])

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pattan et al. (20170201873) in view of Kreitzer et al. (20120034938) in view of Froment et al. (9456043), in further view of ATIS Standard “Real Time Text Mobile Device Behavior” IDS filed on 6/8/20, hereinafter “ATIS RTT” in view of Kapil et al. (6941345).

Regarding claim 6, Pattan-Kreitzer-Froment-Atis RTT teaches the system as claim 1 recites. However, Pattan-Kreitzer-Froment-Atis RTT does not explicitly teach wherein the service provider and the alternate service provider are partner service providers. 
Kapil teaches wherein the service provider and the alternate service provider are partner service providers [Kapil column 4 lines 12-23 and column 9 lines 1-19 and figure 1: the service providers A and B are partner service providers for communities A and B].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer-Froment-Atis RTT with the teachings of Kapil in order to incorporate wherein the service provider and the alternate service provider are partner service providers. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows real time text based messaging between device in different communities as explained in column 9 lines 1-19 of Kapil.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pattan et al. (20170201873) in view of Kreitzer et al. (20120034938) in view of Hallin et al. (20050083910) in view of Froment et al. (9456043), in further view of ATIS Standard “Real Time Text Mobile Device Behavior” IDS filed on 6/8/20, hereinafter “ATIS RTT”.

Regarding claim 14, Pattan teaches a computer-implemented method comprising: 
receiving, from a service provider and at an alternate service provider, an offer to establish a real-time text (RTT) call with a first device that supports RTT [Pattan ¶0198, ¶0215, and ¶0235: network 104a sends the RTT request/SIP invite to network 104b (alternative service provider) associated with device 102b], 
wherein the RTT call includes an RTT media stream and an audio or a video media stream [Pattan ¶0044, ¶0058, ¶0121, and figure 5: the RTT call (SIP invite/offer) includes a m-line for text associated with RTT as defined in RFC 4103 (or 3GPP 26.114) and a m-line for audio data (voice call and an attribute with sendrecv for the audio m-line, wherein the text can be typed, also see Pattan ¶0068, ¶0102, ¶0125, and ¶0129];
transmitting the offer to a second device associated with the alternate service provider [Pattan ¶0198, ¶0215, and ¶0235: network 104b sends the RTT request/SIP invite to device 102b]; 
determining that the second device does not accept the offer [Pattan ¶0067, ¶0097, ¶0217, ¶0241, and figure 19: device 102b sends a message/response to network 104b indicating rejection of the call]; 
receiving, from the second device, a first response indicating that the second device does not accept the offer [Pattan ¶0067, ¶0097, ¶0217, ¶0241, and figure 19: device 102b sends a message/response to network 104b indicating rejection of the call]; and
transmitting a second response indicating that the second device rejected the offer to the service provider [Pattan ¶0067, ¶0097, ¶0217, ¶0241, and figure 19: device 102b sends a message/response to network 104b indicating rejection of the call],
the second indication comprising a feature tag [Pattan ¶0086-¶0090: the message may include a real time text tag and that the system determines if the destination device is a RTT destination and/or if it is RTT enabled, wherein a message may include a tag indicating support of RTT].
However, Pattan does not explicitly teach determining that the second response lacks a first indication associated with supporting RTT; determining that the second device does not support RTT based at least in part on the second response lacking the first indication; wherein a second indication is added to the second response indicating that the second device does not support RTT; and establishing, responsive to transmitting the response to the service provider, the RTT call without a transcoder, wherein the established RTT call includes the audio or the video stream without the RTT media stream over a duration of the RTT call. 
Kreitzer teaches determining that the second response lacks a first indication associated with supporting RTT [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT), thus indications are not the same]; and 
determining that the second device does not support RTT based at least in part on the second response lacking the first indication [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT); the communication remains in normal operational mode using standard text protocols based on the determination that the destination device is a not a RTT destination and/or is not RTT enabled];
wherein a second indication is added to the second response indicating that the second device does not support RTT [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the indications may be related in which an indication may be that the destination device is not a RTT destination and an indication may be that the destination device is not RTT enabled (i.e., both indication conveys that the destination device does not support RTT)], the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT)]; 
wherein the second indication comprises a feature tag that is added, by the alternate service provider, to a response declining the offer to establish the RTT call [Kreitzer ¶0055 and figure 2: the communication device 120 sends the message to network 140 which is a cellular network (first service provider) in which sends it to an emergency response center 110 including a response system server (alternative service provider); If no available response console is RTT enabled, the response system server assigns an available, non-RTT enabled response console to support the text session, and transmits capabilities information to the communication device indicating the potential RTT destination is not RTT enabled];. The same rationale applies as in claim 14.
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan with the teachings of Kreitzer in order to incorporate determining that the second response lacks a first indication associated with supporting RTT; determining that the second device does not support RTT based at least in part on the second response lacking the first indication; and wherein a second indication is added to the second response indicating that the second device does not support RTT.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that facilitates improved communications between individuals desiring to communicate using RTT as explained in ¶0005 of Kreitzer.
NOTE: The combination of Pattan-Kreitzer provides the technique of receiving indications that a device has rejected a communication (RTT request/SIP invite) because the device does not support RTT thereby the communication remains in normal operational mode using standard text protocols in which transcoding/converting of RTT is not necessary.
However, Pattan-Kreitzer does not explicitly teach establishing, responsive to transmitting the response to the service provider, the RTT call without a transcoder, wherein the established RTT call includes the audio or the video stream without the RTT media stream over a duration of the RTT call. 
Hallin teaches establishing, responsive to transmitting the response to the service provider, the RTT call without a transcoder [Hallin ¶0014-¶0015 and ¶0019: communication may take place without a transcoder, i.e., communication may be established without any transcoding].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer with the teachings of Hallin in order to incorporate establishing, responsive to transmitting the response to the service provider, the RTT call without a transcoder.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for communication without inserting a transcoder as explained in ¶0019 of Hallin.
However, Pattan-Kreitzer-Hallin does not explicitly teach wherein the established RTT call includes the audio or the video stream without the RTT media stream over a duration of the RTT call. 
Froment teaches wherein the established RTT call includes the audio or the video stream without the RTT media stream over a duration of the RTT call [Froment column 2 lines 43-57, column 5 lines 44-67, and column 9 lines 7-22: the RTT communication (call) may take place without revealing the account name of the respective user accounts (text data associated with the video chat), i.e., the communication may be established without any transcoding, thus the communication is established without any transcoded text; 
also, Froment column 2 lines 43-57, column 5 lines 44-67, and column 9 lines 7-22: a RTT communication (call) is established between devices without identifying information of the users (text data), i.e., the communication may be established without any transcoding].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer-Hallin with the teachings of Froment in order to incorporate wherein the established RTT call includes the audio or the video stream without the RTT media stream over a duration of the RTT call.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for RTT communication without identifying user information, thereby illustrating privacy and security as explained in column 5 lines 44-67 of Froment.
However, Pattan-Kreitzer-Hallin - Froment does not explicitly teach a feature tag indicating that the second device is operating in a disabled RTT state.
In an analogous art, ATIS RTT discloses a feature tag indicating that the second device is operating in a disabled RTT state (user device have option to not transmit immediately that is described in section 9.6-9.7, should be disable in RTT capable mobile devices for emergency calls) (ATIS RTT, section 8, 9.6-9.7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement ATIS RTT’s teachings into Pattan- Kreitzer- Froment’s teaching of a feature tag indicating that the second device is operating in a disabled RTT state. This combination allows facilitate communication between mobile devise across CMSPs.

Regarding claim 15, Pattan-Kreitzer-Hallin-Froment- ATIS RTT teaches the computer-implemented method as claim 14 recites. 
Kreitzer further teaches analyzing the first response to determine whether the first response is associated with the first indication that RTT functionality associated with the second device is disabled [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not RTT enabled (i.e., RTT functionality associated with the second device is disabled)]. The same rationale applies as in claim 14.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pattan et al. (20170201873) in view of Kreitzer et al. (20120034938) in view of Hallin et al. (20050083910) in view of Froment et al. (9456043), in further view of ATIS Standard “Real Time Text Mobile Device Behavior” IDS filed on 6/8/20, hereinafter “ATIS RTT” in view of Vejlgaard (20030053603).

Regarding claim 18, Pattan-Kreitzer-Hallin-Froment- ATIS RTT teaches the computer-implemented method as claim 14 recites. 
Kreitzer further teaches associating the second indication based at least in part on determining that the second device does not support TTY services or RTT [Kreitzer ¶0040, ¶0043, ¶0055, ¶0058, and figures 2 & 4: the destination device (2nd device) communicates with the first communication device in normal operational mode using standard text protocol, thus a determination is made that the destination device is not a RTT destination and/or is not RTT enabled (i.e., does not support RTT), furthermore, the indications may be related in which an indication may be that the destination device is not a RTT destination and an indication may be that the destination device is not RTT enabled (i.e., both indications convey that the destination device does not support RTT)]. The same rationale applies as in claim 1.
However, Pattan-Kreitzer-Hallin-Froment- ATIS RTT does not explicitly teach further comprising: analyzing one or more criteria associated with the second response to determine that the second device does not support teletypewriter (TTY) services. 
Vejlgaard teaches further comprising: analyzing one or more criteria associated with the second response to determine that the second device does not support teletypewriter (TTY) services [Vejlgaard ¶0005: during call setup, analysis is made as to whether a device supports or does not support TTY].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Pattan-Kreitzer-Hallin-Froment- ATIS RTT with the teachings of Vejlgaard in order to incorporate analyzing one or more criteria associated with the second response to determine that the second device does not support teletypewriter (TTY) services. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that minimizes the number of normal voice calls with the TTY bearer bit enabled and makes easy access for the TTY user to enable the TTY mode switch as explained in ¶0005 of Vejlgaard.

Regarding claim 19, Pattan-Kreitzer-Hallin-Froment- ATIS RTT -Vejlgaard teaches the computer-implemented method as claim 18 recites. 
Pattan further teaches wherein the one or more criteria includes a cellular technology supported by the second device [Pattan ¶0054: the second device may be a mobile phone, tablet, or any other communication device capable of making communications]. 
Kreitzer further teaches wherein the one or more criteria includes a cellular technology supported by the second device [Kreitzer ¶0019: the device may be a mobile phone, tablet, or any other communication device capable of making communications].The same rationale applies as in claim 14.
Vejlgaard further teaches wherein the one or more criteria includes a cellular technology supported by the second device [Vejlgaard ¶0021, ¶0023, ¶0025 and ¶0027: the device may be a mobile phone, tablet, or any other communication device capable of making communications]. The same rationale applies as in claim 18.


Response to Arguments

Response to 103 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of ATIS Standard “Real Time Text Mobile Device Behavior” IDS filed on 6/8/20, have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Examiner would like to note regards to applicant argument “the feature tag indicating that the second device is operating in a disabled RTT state,” as recited in amended claim 1 (Remarks pg. 11), applicant admits in specification [0019] which the amended limitation is taught by ATIS technical specification’
 “[0019] In some examples, the second device 112 can reject the offer 114. For instance, the second device 112 can reject the offer 114 because the second device 112 is not configured to receive RTT calls in such an encoding or the RTT functionality on the second device 112 is disabled (e.g., the second device 112 does not support RTT). If the second device 112 is RTT capable, but the RTT functionality is disabled, the second device 112 can transmit a response (e.g., SIP 180 ringing) to the second server(s) 108 that it does not accept the offer 114 and the response can include an indicator (e.g., a feature tag) indicating that the second device 112 has disabled RTT functionality, as described in ATIS technical specification.

(A) Applicant argues "… Claims 26-28 are added herein and are supported at least at paragraphs [0020] and [0021] of the originally filed application. Claims 26-28 depend from claim 1. Claim 1 and is allowable over the currently cited documents of record. Therefore, claims 26-28 are allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites art.…  ” (from remarks pages 17).
As to point (A), Examiner respectfully disagrees, in light of applicant specification, Applicant merely: (1) recite the claim language and assert it is not taught by the cited references; (2) reproduce portions of the references cited by the Examiner; (3) attack the references separately, considered in isolation; and (4) make conclusory statements that each reference does not disclose the contested limitation without substantively traversing the specific findings set forth by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

5/4/22